TRIAL COURT OFFICIAL’S
 REQUEST FOR EXTENSION OF TIME TO FILE RECORD
                                                                          FILED IN
Court of Appeals No. (If known): 12-15-00148-CV                    12th COURT OF APPEALS
                                                                        TYLER, TEXAS
                                                                   6/30/2015 11:45:27 AM
Trial Court Style: Racefab., Inc. versus Guy Grantham
                                                                        CATHY S. LUSK
                                                                            Clerk
Trial Court & County: Cherokee County Court at Law

Date Trial Clerk’s Record Originally Due: July 3, 2015

Date Court Reporter’s/Recorder’s Record Originally Due: July 3, 2015

Anticipated Number of Pages of Record: 65 pages

I am responsible for preparing a record in this appeal, but I am unable to file the
record by the original due date for the following reason(s): (Check all that apply –
attach additional pages if necessary.)

X       to the best of my knowledge, the Appellant has made no claim of
        indigence and has failed to either pay the required fee or to make
        arrangements to pay the fee for preparing the record.

        my duties listed below preclude working on this record: ______________

X     Other. (Explain.): Appellant contacted me by e-mail on June 15, 2015, and
requested that I hold off on preparing the Reporter’s Record until they
determined whether they were going to follow through with their appeal.

I anticipate this record will be completed and forwarded to the 12th Court of
Appeals by August 3, 2015, and I hereby request an additional 30 days within
which to prepare it. TEX. R. APP. P. 37.3.

In compliance with TEX. R. APP. P. 9.5(e), I certify that a copy of this notice has
been served on counsel for all parties to the trial Court’s judgment or order being
appealed. I further certify that by my signature below that the information
contained in this notice is true and within my personal knowledge.

June 30, 2015                                     /s/ Tena Argenbright
Date                                              Signature

903-683-6497                                      Tena Argenbright
Office Phone Number                               Printed Name

                                                  Official Court Reporter
                                                  Official Title
TEXAS RULE OF APPELLATE PROCEDURE 9.59(e) reads:

      Certificate requirements: A certificate of service must be signed by the person who made
      the service and must state:

      (1) the date and manner of service:
      (2) the name and addresses of each person served; and
      (3) if the person served is a party’s attorney, the name of the party represented by that
          attorney.

The following parties have been served with a copy of this document by fax on
June 30, 2015:


Lead Counsel for APPELLANT(S):                          Lead Counsel for APPELLEE(S):

Name: Stephen E. McCleery                               Name: R. Christopher Day

Address: 5020 Montrose Blvd, 6th Floor                  Address: 517 E. Commerce St.
Houston, Texas 77006                                    Jacksonville, Texas 75766

Phone No.: 713-622-3555                                 Phone No.: 903-586-5100

Attorney for: Guy Grantham                              Attorney for: Racefab, Inc.



Lead Counsel for APPELLANT(S):                          Lead Counsel for APPELLEE(S):

Name: _______________________                           Name: ____________________

Address: _____________________                          Address: __________________

_____________________________                           __________________________

Phone No.: ___________________                          Phone No.: ________________

Attorney for: __________________                        Attorney for: ________________


Additional information, if any: ________________________________________